Citation Nr: 0403732
Decision Date: 02/09/04	Archive Date: 03/31/04

Citation Nr: 0403732	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  02-03 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from November 1942 to 
January 1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 rating 
determination by the New York, New York, Regional Office 
(RO), which denied service connection for post-traumatic 
stress disorder.

In a December 16, 2002 decision, the Board denied service 
connection for post-traumatic stress disorder.  In October 
2003, appellant subsequently filed a Motion for 
Reconsideration in connection with that December 16, 2002 
Board decision.  Since the Board in its decision herein will 
vacate that December 16, 2002 Board decision, appellant's 
Motion for Reconsideration is rendered moot.  


REASONS AND BASES FOR VACATING DECISION

On December 16, 2002, the undersigned Board Member issued a 
decision denying service connection for post-traumatic stress 
disorder.  However, unbeknownst to the undersigned Board 
Member, there were certain VA medical records dated in May 
and November 2001 and apparently in October 2002 that 
reportedly pertain to appellant's treatment for a psychiatric 
disorder, but that were not associated with the claims folder 
at the time the Board decision was rendered.  See appellant's 
Motion for Reconsideration accompanied by May and November 
2001 VA discharge instruction records and an October 2003 
written statement by VA medical personnel, which initially 
notified the Board in October 2003 of the existence of such 
additional VA medical evidence.  

It appears at least arguable that such additional VA medical 
evidence is pertinent to the appellate issue in question and, 
although the Board had no actual knowledge of the existence 
of that medical evidence at the time the Board decision was 
rendered, nevertheless constructive knowledge of this 
evidence is imputed to the Board.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Thus, it is apparent that the Board's 
December 16, 2002 decision on that service connection issue 
was inadvertently rendered without benefit of said medical 
records and, therefore, based on an incomplete evidentiary 
record.  It follows that this inadvertent error constitutes, 
on its face, a denial of due process.  See, in particular, 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 19.7(a), 
20.904(a) (2003).  Accordingly, the Board hereby vacates its 
December 16, 2002 decision, Docket Number 02-03 597, on that 
service connection issue.  The case involving this appellate 
issue will remain assigned to the undersigned Board Member 
and will ultimately be dealt with on a de novo basis based 
upon the complete record, as though the December 16, 2002 
Board decision had never been rendered.  


ORDER

The Board's December 16, 2002 decision, which denied service 
connection for post-traumatic stress disorder, is hereby 
vacated.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2

Citation Nr: 0218148	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  02-03 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
York, New York



THE ISSUE

Entitlement to service connection for post traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on 
appeal from a May 2000 rating determination by the New 
York, New York, Regional Office (RO) which denied service 
connection for PTSD.  


FINDINGS OF FACT

1.  The veteran was engaged in combat with the enemy 
during his active service.

2.  The veteran has presented some evidence of a current 
diagnosis of PTSD asserted to be due to stressors that 
occurred during his active military service.

3.  The competent and probative medical evidence of record 
establishes that the veteran does not have PTSD. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304(f), (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change 
in the law during the pendency of this appeal, with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2002).  This law redefines the obligations of VA 
with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  The statement of the case advised the veteran 
of the pertinent law and regulations as well as the basis 
denying service connection.  Also, by reciting the 
applicable law and regulations, notice was given of the 
information, medical evidence, or lay evidence necessary 
to substantiate the claim.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran has been offered an opportunity to submit 
additional evidence in support of his claim.  He was also 
given the opportunity to appear and testify before a RO 
Hearing Officer to advance any and all arguments in favor 
of his claim, but declined to do so.  A VA examination was 
conducted in April 2000 specifically addressing the 
veteran's alleged PTSD claim.  With regard to the adequacy 
of the examination, the Board notes that the examination 
report reflects that the VA examiner reviewed and recorded 
the past medical history, noted the veteran's current 
complaints, conducted psychological examination, and 
offered appropriate assessment and diagnosis.  The veteran 
has reported only treatment at VA medical facilities and 
these records have been obtained and are on file.  Service 
medical records and service personnel records have also 
been obtained and are of record.  In an August 1997 
statement the veteran disclosed that he had been awarded 
Social Security Administration (SSA) benefits on the basis 
of attained age.   Therefore, the disability determination 
and the records relied upon in making that determination 
need not be requested in this case because that evidence 
is irrelevant to the pending claim. 

The Board notes that a request of verification of the 
veteran's reported stressors has not been sent to the U.S. 
Armed Forces Service Center for the Research of Unit 
Records (USASCRUR).  However, the Board finds that the 
duty to assist does not require that such verification be 
performed in this instance because the veteran has 
provided credible and/or sufficient information to 
establish that he engaged in combat with the enemy.

The veteran has not identified additional relevant 
evidence that has not already been sought and associated 
with the claims file.  Moreover, the Board does not know 
of any additional relevant evidence, which is available.  
As there is no additional evidence that needs to be 
obtained, there is no need for any more specific notice to 
the veteran than has already been provided.  See e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159).  Therefore, the claim is ready for 
appellate review.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed 
in- service stressor.  If the claimed stressor is related 
to combat, service department evidence that the veteran 
engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to 
the contrary, as conclusive evidence of the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).  This 
regulation was revised in June 1999, effective from March 
1997, and the revised version provides that service 
connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) 
[i.e., a diagnosis under DSM-IV]; a link, established by 
medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the 
enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2002).  [The Board notes 
that 38 C.F.R. § 3.304(f) was again amended effective 
March 7, 2002; however, the changes pertain primarily to 
claims involving personal assaults. The veteran's 
contentions do not involve a personal assault.]

The veteran's military occupational specialty was 
apprentice seaman.  He was not awarded any citations or 
medals specifically indicative of combat.  However, his 
personnel records indicate that he was assigned to the USS 
PHOENIX; he was commended for his participation with 
credit in the bombardment of enemy shore installations and 
supporting protection in the South Pacific during World 
War II.  Specifically, he participated in the landing of 
US troops in Hollandia as well as the bombardment of 
Japanese positions in Cape Gloucester, Los Negros Island, 
Madang, Sawar-Wakde Island, Sarmi-Toem, Noemfoor Island 
and engagement with enemy aircraft off the coast of Biak 
Island.  

The veteran's service medical records do not contain any 
psychiatric complaints or findings.  There is no pertinent 
evidence for over five decades after the veteran left 
military service.

VA outpatient treatment records show psychiatric 
evaluation of the veteran beginning in April 1999.  At 
that time the veteran talked about his combat experiences 
during World War II aboard the USS PHOENIX.  The veteran 
reported a history of nightmares, nightsweats, exaggerated 
startle response, irritability without combativeness, 
depressed mood without suicidal ideation, flashbacks, and 
insomnia.  During evaluation the veteran was cooperative 
and coherent with no thought disorder.  There were no 
visual or auditory hallucinations.  The veteran had 
depressed mood and affect but no suicidal or homicidal 
ideation.  Insight and judgment were fair.  The relevant 
diagnosis was PTSD - combat related.

During VA examination in April 2000 the veteran appeared 
casually and appropriately dressed with good activities of 
daily living and good hygiene.  He was entirely 
cooperative and friendly, throughout the examination.  He 
described himself as "sometimes moody."  However during 
the interview, he remained good-humored and smiled often; 
his affect was congruent with his observed mood.  His 
speech was spontaneous and logical, although at times, 
loquacious.  His memory, both recent and remote, appeared 
to be intact.  He was able to note the current 
presidential candidates as well as some other news items.  
There was no indication of any thought disorder and 
delusions and hallucinations were denied.  The veteran was 
well oriented and denied any current impulse control 
problems and stated that he has never been destructive.  
He stated that he gets depressed over his "VA pension" and 
yet appeared more irritable than depressed.  He also 
becomes anxious during asthma flare-ups.  However, during 
the interview, there was no outstanding anxiety or 
depression noted.  He did receive medication for sleep, 
but stated that he slept well.  His appetite was well 
maintained.  

The examiner concluded the veteran did not fully meet the 
criteria for PTSD as described in the DSM-IV.  Although 
the veteran did see combat and stated that in the past he 
had distressing dreams, upon returning from World War II, 
these seemed to have diminished over time.  He also had 
difficulty describing a distressing memory.  The veteran 
did report that he was a gunner and had been knocked off 
the gunning mount, but described this in well-controlled 
terms, with no upset demeanor or affect noted.  He 
generally denied most symptoms of PTSD, except for having 
some irritability or outbursts of anger.  In fact, he 
stated that when he was finished with his tour duty he 
wanted to re-enlist, despite what he had experienced in 
the Philippines.  Therefore, it did not appear that, even 
in the past, he either was aware of any symptoms of PTSD 
or that they were significantly distressing to him, to 
interfere with him wanting to return to the Navy.  The 
diagnosis was chronic adjustment disorder, secondary to 
physical deterioration, chronic pain and financial 
problems.  

One requirement of 38 C.F.R. § 3.304(f) is credible 
supporting evidence that a stressor leading to PTSD 
occurred in service.  Whether a particular statement in 
service-department records, indicating that the veteran 
participated in a particular operation or campaign, is 
sufficient to establish that he engaged in combat with the 
enemy depends upon the language and context of the records 
in each case.  As a general matter, evidence of 
participation in an operation or campaign often would not, 
in itself, establish that a veteran engaged in combat, 
because those terms ordinarily may encompass both combat 
and non-combat activities.

However, there may be circumstances in which the context 
of a particular service department record indicates that 
reference to a particular operation or campaign reflects 
engagement in combat.  Further, evidence of participation 
in a particular operation or campaign must be considered 
by VA in relation to other evidence of record, even if it 
does not, in itself, conclusively establish engagement in 
combat with the enemy.

The benefit-of-the-doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy for 
purposes of 38 U.S.C.A. § 1154(b) in the same manner as it 
applies to any other determination material to resolution 
of a claim for VA benefits.  Therefore, VA must evaluate 
the credibility and probative value of all pertinent 
evidence of record and determine whether there is an 
approximate balance of positive and negative evidence or 
whether the evidence preponderates either for or against a 
finding that the veteran engaged in combat.  If there is 
an approximate balance of positive and negative evidence, 
the issue must be resolved in the veteran's favor.  See 
VAOPGCPREC 12-99 (October 18, 1999).

Inasmuch as the veteran's service personnel records 
reflect that he participated in combat and that he claims 
stressors related to combat experiences, there is 
acceptable evidence in support of his position that he was 
engaged in combat and he is entitled to have his lay 
statements accepted, without the need for further 
corroboration, as there is satisfactory evidence that the 
claimed events occurred in the manner consistent with the 
circumstances, conditions, or hardships of service he is 
shown to have had.

Another requirement of 38 C.F.R. § 3.304(f) is an 
acceptable medical diagnosis of PTSD.  As has been noted 
above, the record contains evidence favorable to the 
veteran's claim in the form of VA clinical records which 
describe a number of symptoms that were found to fit the 
diagnostic criteria of PTSD beginning in 1999.  However, 
where PTSD is shown as a diagnosis in those records, such 
is offered without specific discussion of the DSM-IV 
criteria and without clear attribution of any PTSD 
diagnosis to a verified stressor.

On the other hand, the Board notes that the veteran's 
stressors, which were alleged with few details by him 
during his April 2000 VA examination did not result in a 
diagnosis of PTSD following examination.  In fact the VA 
examiner specifically found that the findings noted on 
examination did not meet the diagnostic criteria for PTSD.  
The Board finds the resulting opinion highly probative in 
that the VA examiner identified which PTSD diagnostic 
criteria the veteran did and did not meet under the DSM-
IV, and, significantly, did not dispute the veteran's 
combat status.  Rather, the examiner considered diagnostic 
criteria relevant to the existence and sufficiency of a 
stressor as met, and opined the veteran did not warrant a 
diagnosis of PTSD based on his failure to meet that 
criteria and specified the ways in which the veteran 
failed to manifest such criteria.  Because of this, the 
Board accords less probative value to the findings of PTSD 
in the VA clinical records, as compared to the contrary 
evidence in the VA examination report.

Therefore, on review of the entire record, the Board 
concludes that the weight of the evidence shows the lack 
of a current diagnosis of PTSD, and that the preponderance 
of the evidence is against the veteran's claim for PTSD.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f), (2002).  The rule affording the veteran the 
benefit of the doubt thus does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 






